Jackson, Justice.
1. By chartey, the town of Jonesboro is empowered to hold title to real estate for school purposes, and to use the school-house erected therebn for educational purposes. See charter.
If so, we cannot see that it makes any difference whether they run the school as a free school or charge for tuition, or rent the property to private teachers. The great purpose of the grant is to educate the children of the town, and the discretion how best to use the property to that end is in the commissioners of the town.
2. Such school-house cannot be seized and sold under execution for debts of the town. If not, and the town keeps the house insured, the insurance money cannot be reached by garnishment of the insurance company on the part of the judgment creditor.
The object of this bill is to stop the fund in the hands of the insurance company, so as to apply it to those who *329seek so to subject it. The chancellor refused the injunction, and was right in so doing.
Judgment affirmed.